DETAILED ACTION
This Office action is regarding Applicant's claims filed 2 February 2022 to a prior Office action.  Claims 1, 3-11 and 13-20 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed, as presented on 2 February 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 11 and 20, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [The applicant made amendments including adding a tree for manager hierarchy, applying heuristic rules and assessing quality of updated tree based on missing manager attributes to teach over the cited reference of Hyatt et al. (US 2016/0034588)] does not disclose, in combination, the steps in independent claims 1, 11 and 20 of:
“forming a tree comprising leaf nodes and parent nodes based on the user profile data of the plurality of users, the tree indicating a manager hierarchy, a leaf node representing a user, and a parent node representing a manager of the user; 
applying a set of rules from the set of heuristics to the tree; 
updating the tree based on the set of rules; and 
assessing a quality of the updated tree based on a number of missing manager attributes from the user profile data of the updated tree”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161